Citation Nr: 0403491	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  93-08 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for defective vision.

2.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 10 percent for 
tinnitus.

4.  Entitlement to a rating in excess of 30 percent for 
headaches.

5.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for residuals of a 
left foot fracture, currently evaluated as 10 percent 
disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from July 1966 to June 
1969, and from September 1971 to October 1977.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  By a decision dated in July 2000, the Board denied 
the veteran's claims of entitlement to service connection for 
defective vision; an initial rating in excess of 10 percent 
for tinnitus; an initial rating in excess of 30 percent for 
headaches; an increased rating for hypertension; and an 
increased rating for residuals of a left foot fracture.  An 
initial evaluation of 70 percent for PTSD was granted and the 
veteran's claim of entitlement to an effective date prior to 
February 13, 1990, for service connection for PTSD was 
dismissed.

The veteran appealed this decision and by an Order dated in 
April 2001, the United States Court of Appeals for Veterans 
Claims (hereinafter Court) vacated the Board's July 2000 
decision as to these issues and remanded the case to the 
Board due to the enactment of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

When the case again came before the Board in September 2002, 
a rating in excess of 10 percent for tinnitus was denied.  
The Board also found that the criteria for the withdrawal of 
a substantive appeal by the veteran had been satisfied 
concerning the issue of an effective date prior to February 
13, 1990, for service connection for PTSD.  The remaining 
issues, as listed on the title page, were remanded for 
further development.  

The veteran appealed this decision and by an Order dated in 
April 2003, the Court vacated the Board's September 2002 
decision insofar as it denied an initial rating in excess of 
10 percent for tinnitus.  The matter was remanded to the 
Board for consideration of 38 C.F.R. § 4.25(b) in accordance 
with the parties' Joint Motion for Partial Remand.  However, 
as the Board notes that the requirements of Quartuccio, 
supra, have not yet been satisfied, this matter is deferred 
for future adjudication.  

In a statement received by the Board in September 2001, the 
veteran raised the issues of entitlement to a total rating 
for compensation purposes based upon individual 
unemployability (TDIU); entitlement to service connection for 
syncope, dizziness, and vertigo; and entitlement to an 
increased rating for his service-connected back disorder.  
These issues have not yet been developed for appellate review 
and are, therefore, referred to the RO for appropriate 
action.


REMAND

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (VCAA), amended 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and added 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  The amended duty to notify requires VA to 
notify a claimant of any information or evidence necessary to 
substantiate the claim and "which portion of [the] 
information and evidence necessary to substantiate the claim 
and "which portion of [the] information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, the Secretary . . . will attempt to obtain on behalf of 
the claimant."  38 U.S.C.A. § 5103(a); see 38 C.F.R. § 
3.159(b).

As to the new VCAA notice requirements, in Quartuccio v. 
Principi, 16 Vet. App. 183, 187-88 (2002), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board's failure to enforce compliance with the requirements 
set forth in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
is remandable error.  See also Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).  In this case the veteran has not been 
notified of the information and evidence necessary to 
substantiate his claims, and which party is responsible for 
attempting to obtain any such information or evidence.  Until 
the veteran is provided notice as to what information and 
evidence is needed to substantiate his claims, it is not 
possible to demonstrate either that there is no possible 
information or evidence that could be obtained to 
substantiate the veteran's claims or that there is no 
reasonable possibility that any required VA assistance would 
aid in substantiating these claims.  See 38 U.S.C.A. 
§ 5103A(a)(2).

When the case was before the Board in September 2002, the 
Board identified further development actions that were to be 
taken by the RO.  Specifically, the Board noted the veteran 
contention that his defective vision is due to his service-
connected hypertension.  As such, the Board directed the RO 
to schedule a VA examination for the purpose of addressing 
the presence or absence of defective vision, and the etiology 
of any defective vision found.  Additionally, the Board noted 
that the veteran had indicated that manifestations of his 
service-connected PTSD, headaches, hypertension, and left 
foot disorder had increased in severity.  Accordingly, the 
Board directed the RO to schedule a VA examination to 
determine the current extent of these disorders.  However, 
these examinations have not yet been scheduled.

Finally, as the veteran indicated that he had been receiving 
treatment for post-traumatic stress disorder at a VA Medical 
Center, the Board directed the RO to obtain these records.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  
However, there is no evidence that these records have been 
requested.  

Consequently, the record currently on appeal remains 
incomplete and inadequate for appellate review.  The Board is 
obligated by law to ensure that RO's comply with its 
directives.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 
(1998).

Additionally, the veteran has submitted a favorable July 2003 
disability determination from the Social Security 
Administration (SSA).  Records used by the SSA in making its 
decision should be obtained.

Accordingly, this case is hereby REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

1.  The RO should ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with 
and satisfied.  This includes notifying 
the appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
veteran should also be requested to 
provide any evidence in her possession 
that pertains to the claim. 

2.  The RO should obtain copies of all 
decisions made by the SSA as to the 
veteran, and the medical records relied 
upon by the SSA in making its decisions.

3.  The veteran should be afforded the 
appropriate VA examination to determine 
the etiology of any defective vision 
found.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
claims file must be made available to 
and reviewed by the examiner prior to 
the requested study and the examination 
report should reflect that such a review 
was made.  Following a review of the 
service and postservice medical records, 
the examiner should state whether it is 
as least as likely as not that any 
diagnosed defective vision is due to or 
aggravated by any service-connected 
disorder, to include hypertension.  A 
complete rationale for all opinions 
should be provided.  The report prepared 
should be typed.

4.  The veteran must be provided a VA 
psychiatric examination for the purpose 
of identifying all post-traumatic stress 
disorder-related impairment and the 
severity of that impairment.  The claims 
file must be made available to and 
reviewed by the examiner prior to the 
requested study and the examination 
report should reflect that such a review 
was made.  The examiner must comment 
upon the presence or absence, and the 
frequency or severity of the following 
symptoms due to post-traumatic stress 
disorder: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks; 
difficulty in understanding complex 
commands; impairment of short- and long- 
term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; ability to 
establish and maintain effective work 
and social relationships; suicidal 
ideation; obsessive rituals which 
interfere with routine activities; 
speech intermittently illogical, 
obscure, or irrelevant; near-continuous 
panic or depression affecting the 
ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); gross impairment in 
thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; and memory loss for names 
of close relatives, own occupation, or 
own name.  The examiner should also 
enter a complete multiaxial evaluation, 
and assign a Global Assessment of 
Functioning score together with an 
explanation of what the score represents 
in terms of his psychological, social, 
and occupational functioning.

Additionally, the examiner must review 
all the medical evidence of treatment 
for the service-connected post-traumatic 
stress disorder and render an opinion as 
to the level of disability that was 
present around the time of February 13, 
1990, and then render an opinion as to 
whether there has been any increase in 
disability since then and, if so, when 
the level of disability increased.  That 
is, the examiner should point to 
specific findings of examiners in 
clinical reports over the years since 
1990 that show an increase in disability 
due to post-traumatic stress disorder.  
If the examiner believes that the level 
of disability shown has been stable 
since 1990, the examiner should so state 
in the current examination report.  The 
examiner may use any terminology 
appropriate to describe the levels of 
disability shown since 1990, including 
references to the global assessment 
functioning score designations.  A 
complete rationale for all opinions 
should be provided.  The report prepared 
should be typed.

5.  The veteran should be afforded the 
appropriate VA examination to determine 
the extent of his service-connected 
hypertension.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study 
and the examination report should 
reflect that such a review was made.  
All findings necessary to apply both the 
old and the new criteria of 38 C.F.R. § 
4.104, Diagnostic Code 7101 should be 
entered, and to that end, the examiner 
should be provided with the provisions 
of Diagnostic Code 7101, prior to and on 
or after January 12, 1998.  The 
examination report must reflect blood 
pressure readings taken two or more 
times on at least three different days.  
The report prepared should be typed.

6.  The veteran should be afforded the 
appropriate VA examination to determine 
the extent of his service-connected 
headaches.  The claims file must be made 
available to and reviewed by the 
examiner prior to the requested study 
and the examination report should 
reflect that such a review was made.  
All indicated tests and studies should 
be performed, and all manifestations of 
current disability should be described 
in detail, to include the frequency and 
severity of the veteran's headaches.

Additionally, the examiner must review 
all the medical evidence of treatment 
for the service-connected headache 
disorder and render an opinion as to the 
level of disability that was present 
around the time of February 13, 1990, 
and then render an opinion as to whether 
there has been any increase in 
disability since then and, if so, when 
the level of disability increased.  That 
is, the examiner should point to 
specific findings of examiners in 
clinical reports over the years since 
1990 that show an increase in disability 
due to a headache disorder.  If the 
examiner believes that the level of 
disability shown has been stable since 
1990, the examiner should so state in 
the current examination report.  A 
complete rationale for all opinions 
should be provided.  The report prepared 
should be typed.

7.  The veteran should be afforded the 
appropriate VA examination to determine 
the extent of his service-connected 
residuals of a left foot fracture, if 
any.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
claims file must be made available to 
and reviewed by the examiner prior to 
the requested study and the examination 
report should reflect that such a review 
was made.  The examiner should comment 
on the function of the foot and any 
degree of impairment of function of the 
foot.  The examiner should provide an 
opinion as to whether this disability is 
"moderate," "moderately severe," or 
"severe."  Any indications that the 
veteran's complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.  A complete 
rationale for all opinions should be 
provided.  The report prepared should be 
typed.

8.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of these claims.  The 
consequences for failure to cooperate or 
to report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655.  In 
the event that the veteran does not 
report for the aforementioned 
examinations, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

9.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this remand.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.

10.  Thereafter, the RO should 
readjudicate the issues on appeal, to 
include consideration of 38 C.F.R. 
§ 4.25(b) as it relates to the claim for 
separate compensable ratings for 
tinnitus in each ear.  If any issue 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


